DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-7, 8-13, 15, and 17-19 of U.S. Patent No. 10,515,401. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims merely recite limitations that nearly identical to the limitations found in the 10,515,401. The only differences found in the claims are introduced by using slightly different terms or omitting limitations which are considered to be commensurate in scope with and/or obvious variants of the claims found in the 10,515,401 as detailed in the table below.
Instant Application
Patent 10,515,401
Claims 1, 8, and 15: A method, device, and non-transitory computer-readable instruction comprising:
receiving, by a device, vehicle data associated with vehicles located at a vehicle lot; 
(Limitation is slightly broader in that the specific type of vehicle lot encompasses a dealership lot but does not require a dealership lot.  As such, the limitation is commensurate in scope and/or an obvious variant)
receiving, by the device and from a user device, data identifying a user of the user device, data identifying a particular vehicle of the vehicles, and presence data indicating a presence  of the user device proximate to the particular vehicle for at least a threshold amount of time, 
(Limitation uses a different term that is commensurate in scope and/or an obvious variant)

wherein the data identifying the user includes profile data of the user, and 
(Limitation is a verbatim recitation)
wherein the user device provides the data identifying the user and the data identifying the particular vehicle based on the user device communicating with a wireless communication device associated with the particular vehicle;
(Limitation uses different terms but is commensurate in scope and/or an obvious variant)
determining, by the device and based on the data identifying the particular vehicle, particular vehicle data associated with the particular vehicle;
(Limitation is slightly broader as the determination could be performed using the comparison, the vehicle data and the specific particular vehicle data but does not require that it be performed in this manner.  As such, the limitation is commensurate in scope and/or an obvious variant) 



(Claim is slightly broader in that this step is omitted. Thus, the claim is an obvious variant)


(Claim is slightly broader in that this step is omitted. Thus, the claim is an obvious variant)




receiving, by the device, other presence data associated with other user devices previously and/or currently present at the vehicle          lot, wherein the other presence data indicates a presence of the other user devices proximate to the particular vehicle for at least the threshold amount of time, wherein the other user devices are associated with other users, and wherein the other users are associated with other profile data; 
(Limitation is slightly broader in that the specific type of vehicle lot encompasses a dealership lot but does not require a dealership lot.  As such, the limitation is commensurate in scope and/or an obvious variant)
processing, by the device, the presence data, the other presence data, the vehicle data, the profile data, and the other profile data, using a model to generate trend data associated with the vehicles located at the vehicle lot; and 
(Limitation omits an adjective that describes the model but does not change the scope of the claimed limitation.  As such, the limitation is commensurate in scope and/or an obvious variant)

performing, by the device, one or more actions based on the trend data associated with the vehicles located at the vehicle lot, 

(Claim is slightly broader in that this step is omitted. Thus, the claim is an obvious variant)








(Claim is slightly broader in that this step is omitted. Thus, the claim is an obvious variant)



wherein the one or more actions include instructing the particular vehicle to autonomously move to a different location of the vehicle lot.
(Limitation is not patentably distinct from claim 4, 11, and 17 because the scope of claim 4, 11, and 17 includes the claimed instructing.  As such, the limitation is commensurate in scope and/or an obvious variant)
Claims 1, 8, and 15: A method, device, and non-transitory computer-readable instruction comprising
receiving, by a device, vehicle data associated with vehicles located at a vehicle dealership lot;







receiving, by the device and from a user device, data identifying a user of the user device, data identifying a particular vehicle of the vehicles, and presence data indicating a presence of the user device proximate to the particular vehicle for at least a threshold period of time,



wherein the data identifying the user includes profile data of the user, and

wherein the user device provides the data identifying the user and the data identifying the particular vehicle when the user device communicates with a wireless communication device associated with the particular vehicle;


 
comparing, by the device, the data identifying the particular vehicle and the vehicle data to determine particular vehicle data associated with the particular vehicle, wherein the particular vehicle data includes data identifying one or more of: a make of the particular vehicle, a model of the particular vehicle, a year of the particular vehicle, a quantity of time that the particular vehicle has been located at the vehicle dealership lot, a level of interest in the particular vehicle, or a price of the particular vehicle; 

processing, by the device, the particular vehicle data and the profile data of the user, with a first model, to determine purchase options for the particular vehicle and the user;
providing, by the device and to the user device, the particular vehicle data and the purchase options for the particular vehicle to cause the user device to display the particular vehicle data and the purchase options for the particular vehicle;
receiving, by the device, other presence data associated with other user devices previously and/or currently present at the vehicle dealership lot, wherein the other presence data indicates a presence of the other user devices proximate to the particular vehicle for at least the threshold period of time, wherein the other user devices are associated with other users, and wherein the other users are associated with other profile data;






processing, by the device, the presence data, the other presence data, the vehicle data, the profile data, and the other profile data, with a second model to generate trend data associated with the vehicles located at the vehicle dealership lot; and 






performing, by the device, one or more actions based on the trend data associated with the vehicles located at the vehicle dealership lot.

process the presence data and other presence data associated with other user devices previously and/or currently present at the vehicle dealership lot, with a third model, to generate a heat map for the vehicles located at the vehicle dealership lot, wherein the heat map provides an indication of levels of interest in the vehicles located at the vehicle dealership lot; and
provide the heat map to another user device associated with a representative of the vehicle dealership lot.

Claims 4, 11, and 17: 
wherein performing the one or more actions includes one or more of:
causing the price of the particular vehicle to be adjusted; causing the particular vehicle to be manually moved to a different location of the vehicle dealership lot; instructing the particular vehicle to autonomously move to the different location of the vehicle dealership lot; or
causing a promotion to be generated for the particular vehicle.
Claim 2:  
The method of claim 1, wherein performing the one or more actions includes one or more of: causing a price of the particular vehicle to be adjusted; 
instructing that the particular vehicle to be manually moved to a different location of the vehicle lot; or causing a promotion to be generated for the particular vehicle.
(Limitations is slightly different in scope but wholly encompassed within the scope of Claim 4.  As such, the limitation is commensurate in scope and/or an obvious variant)
Claim 4. 
The method of claim 3, wherein performing the one or more actions includes one or more of:
causing the price of the particular vehicle to be adjusted; causing the particular vehicle to be manually moved to a different location of the vehicle dealership lot; instructing the particular vehicle to autonomously move to the different location of the vehicle dealership lot; or
causing a promotion to be generated for the particular vehicle.
Claim 3 and 17: The method of claim 1, wherein the model is a first model, and the method further includes, and The non-transitory computer-readable medium of claim 15 wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: 
processing the particular vehicle data and the profile data of the user, using a second model, to determine purchase options for the particular vehicle and the user; and/or 
providing, to the user device, the particular vehicle data and the purchase options to cause the user device to display the particular vehicle data and the purchase options.
(The limitations, while using slightly different terms, are commensurate in scope with claim 1.)  
Claims 1, 8, and 15: A method, device, and non-transitory computer-readable instruction comprising: 
(examiner notes that the model of claim 1 is called a second model) 
processing, by the device, the particular vehicle data and the profile data of the user, with a first model, to determine purchase options for the particular vehicle and the user; and
providing, by the device and to the user device, the particular vehicle data and the purchase options for the particular vehicle to cause the user device to display the particular vehicle data and the purchase options for the particular vehicle
Claims 4 and 18. The method of claim 3 and the non-transitory computer-readable medium of claim 17, wherein the purchase options indicate: multiple pre-approved monthly payment options for the particular vehicle, and a value of the particular vehicle. (The limitations, while using slightly different terms, are commensurate in scope with claim 6.)
Claim 6 and 19. The method of claim 1 and the non-transitory computer readable medium of claim 15, wherein the purchase options for the particular vehicle and the user includes data indicating: multiple pre-approved monthly payment options for the particular vehicle, and a value of the particular vehicle.
Claim 5. The method of claim 1, 
wherein the user device provides the presence data to the device when the user device communicates with the wireless communication device associated with the particular vehicle; and the method further includes: 
(Limitation uses different terms but is commensurate in scope and/or an obvious variant)

processing the presence data and other presence data associated with the other user devices previously and/or currently present at the vehicle lot, using a third model, to generate a heat map for the vehicles located at the vehicle lot, 
(Limitation uses different terms but is commensurate in scope and/or an obvious variant)

wherein the heat map provides an indication of levels of interest in the vehicles located at the vehicle lot; and
(Limitation uses different terms but is commensurate in scope and/or an obvious variant)



providing the heat map to at least one of the user device or another user device associated with a representative of the vehicle lot.
(Limitation uses different terms and is slightly narrower in scope but wholly encompassed within the scope of claim 2.  As such, the limitation is commensurate in scope and/or an obvious variant)

Claim 2: The method of claim 1, 
wherein the user device provides the presence data to the device when the user device communicates with the wireless communication device associated with the particular vehicle;





processing the presence data and     other presence data associated with other user devices previously           and/or currently present at the vehicle dealership lot, with a third model, to generate a heat map for the vehicles located at the vehicle dealership lot,




wherein the heat map provides an indication of levels of interest in the vehicles located at the vehicle dealership lot; and





providing the heat map to at least one of the user device and to another user device associated with a representative of the vehicle dealership lot.
Claim 6 and 11. The method of claim 1, further comprising and the device of claim 8 wherein the one or more processors are further configured to: 
utilizing the data identifying the particular vehicle to validate or update inventory data associated with the particular vehicle.
(Limitation uses a slightly different term and a different statutory class but is not patentably distinct from with claim 9, because the limitation is commensurate in scope and/or an obvious variant)
Claim 9: The device of claim 8, wherein the one or more processors are further configured to:

utilize the data identifying the particular vehicle to validate or update inventory data associated with the particular vehicle.

Claim 7, 14 and 20. The method of claim 1, the device of claim 8, and the non-transitory computer readable medium of claim 15,
wherein the particular vehicle data includes data identifying one or more of:  a make of the particular vehicle,               
a model of the particular vehicle,              
a year of the particular vehicle,                
a mileage of the particular vehicle,            
a quantity of time that the particular vehicle has been located at the vehicle lot, 
a price of the particular vehicle, 
a level of interest in the particular vehicle, or a vehicle history report for the particular vehicle.
(Limitation uses a slightly different term and a different statutory class but is not patentably distinct from with claim 11, because the limitation is commensurate in scope and/or an obvious variant.  The examiner also notes that the claim is not patentably distinct from claim 1 because it merely adds a mileage of the particular vehicle, and a vehicle history report for the particular vehicle to the types of vehicle data as additional alternatives which does not change the scope of the claim as per MPEP 2111.04)
Claim 11:  The device of claim 8, 



wherein the particular vehicle data includes data identifying one or more of:
a make of the particular vehicle,
a model of the particular vehicle,
a year of the particular vehicle,
a mileage of the particular vehicle,
a quantity of time that the particular vehicle has been located at the vehicle dealership lot,
a price of the particular vehicle,
a level of interest in the particular vehicle, or a vehicle history report for the particular vehicle.
Claim 9. The device of claim 8, wherein the one or more processors are further configured to, when performing the one or more actions, are further to at least one of: 
cause a price of the particular vehicle to be adjusted; 
instruct the particular vehicle to be manually moved to a different location of the vehicle lot; 
instruct the particular vehicle to autonomously move to the different location of the vehicle lot; 
cause a promotion to be generated for the particular vehicle; 
cause a promotion to be generated for the user for the particular vehicle; 
provide a notification to order additional quantities of the particular vehicle for the vehicle lot; 
instruct the particular vehicle to be removed from the vehicle lot; 
or cause a sale of the particular vehicle to be completed for user.
(Limitation uses different terms but is commensurate in scope and/or an obvious variant)
Claim 10. The device of claim 8, wherein, when performing the one or more actions, the one or more processors are configured to one or more of:

cause a price of the particular vehicle to be adjusted;
cause the particular vehicle to be manually moved to a different location of the vehicle dealership lot;
instruct the particular vehicle to autonomously move to the different location of the vehicle dealership lot;
cause a promotion to be generated for the particular vehicle;
cause a promotion to be generated for the user for the particular vehicle;
order additional quantities of the particular vehicle for the vehicle dealership lot;
cause the particular vehicle to be removed from the vehicle dealership lot; or cause a sale of the particular vehicle to be completed for user
Claim 12. The device of claim 8, wherein the one or more processors are further configured to: 
provide, to the user device, a vehicle information application, 
wherein the user device provides the data identifying the user and the data identifying the particular vehicle via the vehicle information application.
(Limitation is a verbatim recitation of claim 13)
Claim 13. The device of claim 8, wherein the one or more processors are further configured to:
provide, to the user device, a vehicle information application,
wherein the user device provides the data identifying the user and the data identifying the particular vehicle via the vehicle information application.
Claim 13. The device of claim 8, 


wherein the one or more processors are further configured to: 

receive, from the user device, information indicating that the user does not wish to be disturbed by a representative of the vehicle lot; and 

provide, to another user device associated with the representative, a notification indicating that the user does not wish to be disturbed by the representative.
(Limitations use a slightly different term but is commensurate in scope and/or an obvious variant or claims 7 and 12)
Claim 7 and 12. The method of claim 1, further comprising, and the device of claim 8, 
wherein the one or more processors are further configured to:

receive, from the user device, information indicating that the user does not wish to be disturbed by a representative of the vehicle dealership lot; and

provide, to another user device associated with the representative, a notification indicating that the user does not wish to be disturbed by the representative.
Claim 16. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: 

cause a promotion to be generated for the user for the particular vehicle; 
provide a notification to order additional quantities of the particular vehicle for the vehicle lot; 
instruct the particular vehicle to be removed from the vehicle lot; 
or cause a sale of the particular vehicle to be completed for user.
(Limitations use a slightly different term but is commensurate in scope and/or an obvious variant or claims 7 and 12)
Claim 18. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of:

cause a promotion to be generated for the user for the particular vehicle;
order additional quantities of the particular vehicle for the vehicle dealership lot;
cause the particular vehicle to be removed from the vehicle dealership lot; or cause a sale of the particular vehicle to be completed for user
Claim 19. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: train the model based upon historical data, the historical data being associated with at least one of: monthly purchase options for vehicles by users, lease options for the vehicles by the users, credit ratings of the users, makes of the vehicles, models of the vehicles, years of the vehicles, mileages of the vehicles, or prices of vehicles.
(These limitations are an obvious variant of claims 1, 8, 11, and 15 because it limits the model that generates trend data to a trained model that is trained with previous information about the vehicle.  Whereas claims 1, 8, 11, and 15 recite a model that generates trend data when it receives information about the vehicle which would require the use of some type of previous information about the vehicle as the output is trend data.  While the 10,515,401 patent does not require a model that is trained, the genus of a model is broad enough to encompasses the species of a trained model and there are a limited number of predictable types of models that can generate such trend data and a trained model is one of such limited number of predictable types of models) 
Claims 1, 8, 11, and 15: A method, device, and non-transitory computer-readable instruction comprising:
processing, by the device, the presence data, the other presence data, the vehicle data, the profile data, and the other profile data, with a second model to generate trend data associated with the vehicles located at the vehicle dealership lot.
wherein the particular vehicle data includes data identifying one or more of: a make of the particular vehicle, a model of the particular vehicle, a year of the particular vehicle, a mileage of the particular vehicle, a quantity of time that the particular vehicle has been located at the vehicle dealership lot, a price of the particular vehicle, a level of interest in the particular vehicle, or a vehicle history report for the particular vehicle.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The amendment filed on August 8, 2022 has overcome the 35 USC 101 rejection of claims 1-10 under Step 2A, Prong 2 because the newly amended limitation transforms the abstract idea into a practical application. The applicant has added a limitation that requires the one or more actions that are performed be at least instructing the particular vehicle to autonomously move to a different location of the vehicle lot transforms the abstract idea into a practical application.  Thus, the rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-20 would be allowable over the prior art if the applicant is able to overcome the Double Patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter: The examiner has found prior art that discloses each and every limitation of the claims (see the prior art of Lee 2018/0349975: paragraphs 21, 32-36, 43, 47, and 52; Farshori 2016/0071149: paragraphs 11, 33, and 53-53; Terrazas 2016/0283955 paragraphs 23-24 and 50; Tolksdorf 2016/0189164 paragraphs 48, 82, 86, and 100; Garver 2016/0019551 paragraphs 39-41; Soni 2017/0270563: paragraph 33; and Miller 2020/0207333 abstract and paragraph 35).
However, the examiner finds that the combining seven references to reject the claims would not be obvious without the use of improper hindsight that utilized the applicant’s claims as a roadmap.  As such, the claims would be allowable over the prior art if the applicant was able to overcome the Double Patenting rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collier (PGPUB: 2012/0101891) discloses determining a customer location and profile; processing the customer information and dealer vehicle information; taking an action based on this information such as causing a price of the vehicle to be adjusted or causing a promotion to be generated for the vehicle; and providing to a user device the vehicle data and purchasing options, wherein the purchase options indicate a plurality of monthly payment options and a value of the vehicle.
Toprak (PGPUB: 2017/0337573) discloses receiving vehicle data associated with vehicles located at a vehicle lot and information from a user device; using sales history of vehicle of the same type to determine a sale price; and using the data identifying the vehicle to validate and update inventory data associated with the vehicle.
Adarsh (Beacons in car dealerships use case marketing strategy, March 25, 2018, https://blog.beaconstac.com/2017/09/beacons-car-dealerships-use-cases-marketing-strategy/, pgs. 1-10) discloses determining that the customers proximity to vehicles and providing the customer with relevant vehicle information on his mobile device, the relevant information including vehicle features and discounts; as well as tracking users movements to determine time spent on a specific vehicle and generating heat maps. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-3136. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3622